Citation Nr: 1827181	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  16-51 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for residuals of lung cancer, to include as due to service-connected bronchiectasis with chronic bronchitis.

2. Entitlement to service connection for a lumbar spine disorder, to include as secondary to residuals of lung cancer.

3. Entitlement to an increased rating for service-connected bronchiectasis with chronic bronchitis, currently evaluated as 30 percent disabling.

4. Entitlement to a total disability rating for individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Nguyen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1969. He served in the United States Army.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2016 rating decision by the Seattle, Washington Regional Office (RO) of the Department of Veterans Affairs (VA).

In January 2018, the Veteran appeared and testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing is of record.

In August 1989, the Veteran applied for social security benefits (SSA), asserting he was unable to work due to his disabling condition. In a November 1994 Statement in Support of Claim, the Veteran reported that he had no income from any source except SSA. The July 2016 and September 2016 DBQ examiners both opined that the Veteran's respiratory condition impacted the Veteran's ability to work, and had made it difficult for the Veteran to hold jobs. As such, a request for TDIU was reasonably raised by the evidence of record. See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (providing that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial or increased rating for a disability). Therefore, the issue of entitlement to TDIU is also before the Board.
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a) (2).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record. 

I. VCAA Notice - Service Connection, including Secondary Service Connection

First, the Veteran has not been provided VCAA notice that addresses the requirements for service connection, including secondary service connection for his claims of residuals of lung cancer and a lumbar spine disorder, in accordance with 38 C.F.R. § 3.310 (2017) and Allen v. Brown, 7 Vet. App. 439 (1995). Thus, this should be accomplished on remand.

II. Increased Evaluation - Bronchiectasis with Chronic Bronchitis

Second, remand is required for a new VA examination. Remand may be required where the record before the Board contains insufficient medical information for evaluation purposes.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).  

At the January 2018 Board hearing, the Veteran testified that he got sick a lot with lung infections and that it caused him to stay bedridden. He further testified that he coughed up sputum and that it sometimes took two months to clear. A February 2018 letter from the Veteran's VA pulmonary doctor indicated that the Veteran had severe chronic bronchitis that manifested itself as multiple episodes yearly for the past three decades of acute deterioration with debilitating cough, heavy sputum production and marked shortness of breath, and that it was caused by toxic exposures during military service. In a correspondence dated August 2016, the Veteran contended that he believed he was entitled to an increased evaluation because he had cancer twice, and half of his right lung was removed, and that he should have a rating of 90 percent. 

A June 2016 DBQ was completed. After an in-person examination and review of the Veteran's claims file, the examiner diagnosed chronic bronchitis and bronchiectasis. The examiner noted that the Veteran required daily use of inhalational bronchodilator therapy and anti-inflammatory medication, as well as oral bronchodilators. The examiner also noted that the Veteran had daily productive coughs with no incapacitating episodes of infection and that the Veteran's respiratory condition did not require the use of antibiotics. The examiner opined that non-small lung cancer in 2013 (stage T2A) s/p right lower lobe basilar segmentectomy was predominantly responsible for the limitation in pulmonary function. The examiner further opined that the Veteran's respiratory condition did not impact the Veteran's ability to work. The examiner stated that a pulmonary function testing (PFT) was scheduled for July 2016, but that the Veteran cancelled the appointment. 

A July 2016 DBQ was completed. The examiner conducted an in-person examination but did not review the Veteran's records. The examiner diagnosed the Veteran with bronchitis and status post right partial pneumonectomy. The examiner determined that the Veteran's condition did not require the use of oral or parenteral corticosteroid medication, but that he did require the use of inhalational bronchodilator therapy and anti-inflammatory medication. However, the examiner found that the Veteran did not require the use of oral bronchodilators, but that his respiratory condition required the use of antibiotics. The examiner opined that condition predominantly responsible for the limitation in pulmonary function was due to lung cancer, as half of the Veteran's right lung had been removed. The examiner further opined that the Veteran's respiratory condition did impact the Veteran's ability to work given the Veteran's decreased respiratory condition. The examiner stated that a PFT was not conducted due to increased respiratory compromise due to right partial pneumonectomy. 

A September 2016 privately-completed DBQ was submitted. The examiner diagnosed chronic bronchitis, including malignant neoplasm of the respiratory system, bacterial lung infection, and tumors or neoplasms. The examiner noted that the Veteran required intermittent courses of systemic corticosteroids and daily inhalational bronchodilator therapy. The examiner also noted that the Veteran required the daily use of oral bronchodilators and that the Veteran's respiratory condition required the use of antibiotics. The examiner stated that the Veteran experienced residual conditions due to the neoplasm, including exertional dyspnea. The examiner opined that the Veteran's intermittent severe acute bronchitis made it difficult for the Veteran to hold jobs due to employers' concerns. A PFT was conducted in August 2016. 

Collectively, the June 2016, July 2016, and September 2016 DBQs are conflicting. Despite the three evaluations being so close in time, only the June 2016 DBQ addressed incapacitating episodes of infection, and all three DBQs vary widely in determining whether corticosteroids, inhalational bronchodilatory therapy, and antibiotics were used and the frequency of use. The conflicting opinions need to be address and reconciled on remand. 

III. Service Connection - Lung Cancer, including residuals & 
Lumbar Spine Disorder

Third, remand is required to afford the Veteran VA examinations regarding the service connection claims. VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim. 38 U.S.C. 
§ 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017). Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability. 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

At the January 2018 Board hearing, the Veteran testified that his doctor had told him that his bronchitis had turned into cancer. The Veteran was diagnosed with lung cancer in 2011 and underwent a right lower lobe basilar segmentectomy in December 2015. The June 2016 and July 2016 DBQ examiners opined that the Veteran's lung cancer was the primary cause of the Veteran's pulmonary limitation, and the September 2016 DBQ examiner concluded that the Veteran experienced residual conditions due to the neoplasm, including exertional dyspnea.

At the same January 2018 Board hearing, the Veteran testified that the pain from his lungs went all the way around his waist to his back. The Veteran further testified that he experienced constant radiating pain in his lower-middle back. The Veteran also stated that while he had some back pain prior to the lung cancer, his current doctor told him that the back pain he was currently experiencing was due to his cancer. In a May 2016 VA treatment record, it was noted that the Veteran was told by a private provider that his thoracic scoliosis was the result of his cancer, not metastatic but perhaps accelerated osteoporosis with malnutrition.  The Veteran's service treatment records showed that the Veteran had noted recurrent back pain in a Report of Medical History dated August 1969. 

VA has not provided the Veteran with VA examinations for residuals of lung cancer, or for a lumbar spine disorder. Here, there are diagnoses of lung cancer and recurrent symptoms of back pain.  Additionally, there is evidence that they may have been incurred in or related to service and that the two may be associated to a service-connected disability.  Accordingly, remand is necessary for VA examinations to satisfy the VA's duty to assist.

IV. TDIU

Finally, there remain a number of open claims on appeal, which may impact the Veteran's claim for TDIU. Therefore, the Board finds these issues to be inextricably intertwined and the Board must defer the TDIU claim. See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the Veteran a corrective VCAA notice that addresses the requirements for 1) the claim of entitlement to service connection for a residuals of lung cancer, claimed as secondary to bronchiectasis, and 2) the claim of entitlement to service connection for a lumbar spine disorder, claimed as secondary to lung cancer, in accordance with 38 C.F.R. § 3.310 (2017). This notice must also inform the Veteran of which information and evidence, if any, that he is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on his behalf. 

2. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his representative.


3. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the file. All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected bronchiectasis with chronic bronchitis. The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided. 

First, the examiner must utilize the appropriate Disability Benefits Questionnaire (DBQ). 

Second, the examiner must describe all symptoms associated with service-connected bronchiectasis with chronic bronchitis, and should comment on the effect on employment caused by symptoms.

Third, the examiner must attempt to reconcile the disparate findings regarding corticosteroids, inhalational bronchodilatory therapy, and antibiotics were used and the frequency of use.

5. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of lung cancer, to include as secondary to service-connected bronchiectasis with chronic bronchitis. The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided. The examiner must elicit from the Veteran a full history and/or description of his active service.

The examiner is asked to respond to the following:

(a) First, the examiner must opine whether lung cancer including any residuals at least as likely as not (50 percent or greater probability) had onset in, or is otherwise related to active service.

(b) Second, the examiner must opine whether lung cancer including any residuals at least as likely as not (50 percent or greater probability) was caused by the Veteran's service-connected bronchiectasis with chronic bronchitis.

(c) Third, the examiner must opine whether lung cancer including any residuals at least as likely as not (50 percent or greater probability) was aggravated by the Veteran's service-connected bronchiectasis with chronic bronchitis.

6. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of a lumbar spine disorder, to include as secondary to lung cancer. The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided. The examiner must elicit from the Veteran a full history and/or description of his active service.

The examiner is asked to respond to the following:

(a) First, the examiner must provide all diagnoses related to the lumbar spine.

(b) Second, the examiner must opine whether each diagnosed lumbar spine disorder at least as likely as not (50 percent or greater probability) had onset in, or is otherwise related to active service.

(c) Third, the examiner must opine whether each diagnosed lumbar spine disorder at least as likely as not (50 percent or greater probability) was caused by the Veteran's lung cancer including any residuals.

(d) Third, the examiner must opine whether each diagnosed lumbar spine disorder at least as likely as not (50 percent or greater probability) was aggravated by the Veteran's lung cancer including any residuals.

7. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2017). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

8. Ensure compliance with the directives of this remand. If a report is deficient in any manner, the AOJ must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271   (1998).

9. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated. If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

